Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
 	The Declaration by Mr. Marc Lemmers filed 07/27/2021 has been considered. 
	Claims 1, 11, 16 have been amended.
	Claims 6, 9, 13 and 17 are cancelled.
	The rejection of claims 1-8, 10-12, 14-16 under 35 U.S.C. 103(a) is withdrawn per claim amendments, Applicant’s persuasive arguments, and Applicant’s Declaration.
	Claims 1-5, 7-8, 10-12, 14-16 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Ammedick-Naumann et al. (US 6,254,918) discloses an oil in water emulsion (O/W) composition comprising oil, water, non-gelatinized starch, yeast extract and finely divided vegetable powder or fruit powder containing cell wall and/or fiber. The composition is used in making food products such as sauces. Ammedick-Naumann et al. discloses ranges of ingredients  which may overlap certain 
	The presently claimed savory food concentrate comprises 0-7.5 wt.% of vegetable powders and/or vegetable extracts that is lower than 10 wt.% (preferred 15%) required in prior art emulsion for preventing oil separation and starch sedimentation. Therefore, the claimed 0-7.5 wt.% of vegetable powder or fruit powder that is presently claimed will not be able to prevent oil separation and starch sedimentation of prior art emulsion.  
The Declaration (07/27/2021) states that there is a specific, minimum level of starch needed to prevent starch sedimentation-about 13 wt.%. However, while prior art shows an overlapping range of 1-40%, a narrower range with a lower limit of 13 wt.% is declared to be critical for achieving a stable savory concentrate and preventing starch sedimentation. Furthermore, starch levels below or above the claimed range will not produce stable emulsions. 
The primary ref. and the secondary ref. are silent to emulsifying capacity of yeast mannans at elevated sodium and/or potassium concentrations. The primary reference assures emulsion stability only at higher concentrations of vegetable powder and/or fruit powder (15-35%); a concentration range that is being avoided in the presently claimed emulsion. 
MPEP 2131.03 also emphasizes the criticality of a claimed range. 
Claims 1-5, 7-8, 10-12, 14-16 are novel and non-obvious. Claims  1-5, 7-8, 10-12, 14-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/           Primary Examiner, Art Unit 1791